UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5096


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LONNIE HEYWARD,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:10-cr-01197-DCN-4)


Submitted:   May 31, 2012                      Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas H. Westbrook, Charleston, South Carolina, for Appellant.
William Nettles, United States Attorney, M. Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lonnie    Heyward          appeals         from     the     fifty-seven-month

sentence imposed after he pleaded guilty, pursuant to a written

plea    agreement,      to       conspiracy         to     make    and     pass    counterfeit

business checks.            Heyward argues on appeal that the district

court erred in holding him accountable for a loss of $409,558.66

involving over fifty victims, and increasing his offense level

based on these findings.             He also argues that the court erred in

assessing one criminal history point for a time-served sentence

and that he should have received a downward variance sentence

since   he    alleged      that     he    did       not     receive       profits       from   the

scheme.      Finding no error, we affirm.

              Our review of the record reveals that the district

court     properly      determined          Heyward’s             total     offense       level,

criminal      history      category,       and       Sentencing           Guidelines      range.

Although      Heyward      challenges       on       appeal        the    district       court’s

determination of the amount of loss, Heyward waived his right to

contest that issue by stipulating to the value in the factual

basis   supporting         the    plea    agreement.              See     United    States       v.

Williams,     29    F.3d     172,    174-75         (4th    Cir.    1994)     (holding         that

defendant’s        stipulation       to    drug       amounts       prior     to    sentencing

waived right to appeal issue).

              Heyward       also     challenges             the     number         of    victims

involved.      This court reviews a district court’s determination

                                                2
of the number of victims for clear error.                                     United States v.

Castner, 50 F.3d 1267, 1274 (4th Cir. 1993).                                  We conclude that

Heyward’s acknowledgment of the loss amount at the Fed. R. Crim.

P. 11 hearing, coupled with the case report listing the victims

and associated loss, is sufficient to establish the number of

victims enhancement.             The court did not clearly err.

                  Further, the court did not err in assessing a criminal

history point for Heyward’s April 8, 2004 sentence for driving

under        suspension.             See       U.S.       Sentencing         Guidelines      Manual

§ 4A1.2, comment.(n.2) (2010).                            Therefore, the court did not

commit procedural error.

                  Once   the    court          has       determined       that      there    is    no

procedural          error,      it     must          then       consider      the     substantive

reasonableness           of    the     sentence,            “tak[ing]        into    account      the

totality of the circumstances.”                          United States v. Gall, 552 U.S.

38,     51     (2007).          If     the       sentence         imposed      is     within      the

appropriate          Guidelines         range,           this     court      may     consider     it

presumptively reasonable.                  United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                           The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against       the    [18      U.S.C.]      §    3553(a)         [2006]     factors.”         United

States       v.    Montes-Pineda,          445       F.3d       375,   379    (4th    Cir.     2006)

(internal quotation marks omitted).



                                                     3
            Heyward argues that he should have received a downward

variance    sentence      because    he       allegedly      did      not    receive     a

financial gain from the conspiracy and his only motive was to

protect    his   children.       Because      the     district     court     imposed     a

within-Guidelines sentence, it is deemed by this court to be

presumptively reasonable.           See Mendoza-Mendoza, 597 F.3d at 216.

Heyward    has    not    rebutted    that     presumption.            Therefore,       the

district    court    committed      no    reversible      substantive         error     in

sentencing Heyward to fifty-seven months’ imprisonment.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented        in    the    materials

before    the    court   and    argument      would    not   aid      the    decisional

process.



                                                                               AFFIRMED




                                          4